



Exhibit 10.1
CARRIZO OIL & GAS, INC.
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is made and entered into as of
the _____ day of ___________, 2018, by and between Carrizo Oil & Gas, Inc., a
Texas corporation (the “Corporation”), and ___________________ (“Indemnitee”),
who is a director or executive officer of the Corporation.
RECITALS
A.    Highly competent and experienced persons are reluctant to serve
corporations as directors, executive officers or in other capacities unless they
are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation.
B.    The Board of Directors of the Corporation (the “Board”) has determined
that the inability to attract and retain such persons would be detrimental to
the best interests of the Corporation and its shareholders and that the
Corporation should act to assure such persons that there will be increased
certainty of such protection in the future.
C.    The Board has also determined that it is reasonable, prudent and necessary
for the Corporation, in addition to purchasing and maintaining directors’ and
officers’ liability insurance, contractually to obligate itself to indemnify
such persons to the fullest extent permitted by applicable law and to provide an
arrangement of self‑insurance so that they will serve or continue to serve the
Corporation free from undue concern that they will not be so indemnified.
D.    Indemnitee is willing to serve, continue to serve and take on additional
service for or on behalf of the Corporation on the condition that Indemnitee be
so indemnified to the fullest extent permitted by applicable law.
E.    Sections 5.1 and 5.7 of the Amended and Restated Bylaws of the Corporation
(the “Bylaws”) (i) provides for indemnification and advancement of expenses to
the fullest extent permitted by Chapter 8 of the TBOC and arrangements of
insurance and self-insurance and (ii) specifically authorizes the Corporation to
enter into indemnification agreements with its officers and directors that
contractually provide to them the benefits of the provisions of Article V of
such Bylaws and that include related provisions meant to facilitate indemnitees’
receipt of such benefits and such other indemnification protections as may be
deemed appropriate.
F.    The Corporation has previously entered into indemnification agreements
with its directors and executive officers in substantially the form of an
agreement that was approved by the Corporation’s shareholders prior to the time
of the Corporation’s initial public offering (the “Original Form”). However, the
Board believes that the Original Form does not adequately reflect changes in
practice in the years following its first use, that it includes outdated
statutory references, and that it would be appropriate to approve this Agreement
based upon a new form of agreement


- 1 -

--------------------------------------------------------------------------------





for directors and executive officers that embodies more current practices of
director and officer protection and correctly references the Texas Business
Organizations Code as currently codified.
In consideration of the foregoing and the mutual covenants herein contained, the
parties agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):
“Change in Control” means a change in control of the Corporation occurring after
the date of this Agreement of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Exchange
Act, whether or not the Corporation is then subject to such reporting
requirement; provided, however, that, without limitation, such a Change in
Control shall be deemed to have occurred if at any time after the date of this
Agreement (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 40% or more of the combined voting power of the
Corporation’s then outstanding securities without the prior approval of at least
two-thirds of the members of the Board in office immediately prior to such
person attaining such percentage interest; (ii) the Corporation is a party to a
merger, consolidation, share exchange, sale of assets or other reorganization,
or a proxy contest, as a consequence of which members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter; or (iii) during any 15-month period, individuals who at
the beginning of such period constituted the Board (including for this purpose
any new director whose election or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board.
“Claim” means an actual or threatened claim or request for relief that was, is
or may be made by reason of anything done or not done by Indemnitee in, or by
reason of any event or occurrence related to (or arising entirely or in part out
of), Indemnitee’s Corporate Status.
“Corporate Status” means the status of a person who is, becomes, was or may be
deemed to be or to have been a director, officer, employee, agent or fiduciary
of the Corporation or is, becomes or was serving at the request of the
Corporation as a director, controlling person, officer, partner, member,
venturer, proprietor, trustee, employee, administrator, agent, fiduciary or
similar functionary of another enterprise, another organization or an employee
benefit plan. For purposes of this Agreement, the Corporation agrees that
Indemnitee’s service on behalf of or with respect to any Subsidiary of the
Corporation shall be deemed to be at the request of the Corporation.
“Disinterested and Independent Director” with respect to any request by
Indemnitee for indemnification hereunder means a director of the Corporation who
at the time of the vote is


- 2 -

--------------------------------------------------------------------------------





“disinterested” (with the meaning ascribed to such term in Section 1.003 of the
TBOC) and “independent” (with the meaning ascribed to such term in Section 1.004
of the TBOC).
“enterprise” shall have the meaning ascribed to such term in Section 8.001 of
the TBOC.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Expenses” means all attorneys’ fees and disbursements, retainers, accountant’s
fees and disbursements, private investigator fees and disbursements, court
costs, arbitration costs, transcript costs, fees and expenses of experts,
witness fees and expenses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements, costs or expenses of the types customarily incurred in connection
with prosecuting, defending (including affirmative defenses and counterclaims),
preparing to prosecute or defend, investigating, settling, appealing (including
the premium, security for and other costs relating to any cost bonds,
supersedeas bonds or other appeal bonds or their equivalent), being or preparing
to be a witness in, or participating in or preparing to participate in
(including on appeal), a Proceeding or in connection with a Claim, and all
judgments, penalties (including excise or similar taxes), fines, amounts paid in
settlement, federal, state, local or foreign taxes or excise taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement and all interest or finance charges attributable to any thereof.
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the five years theretofore has been, retained to represent: (a) the
Corporation or Indemnitee in any matter material to either such party (other
than as Independent Counsel with respect to matters concerning the rights of
Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), (b) any other party to the Proceeding giving rise
to a claim for indemnification hereunder or (c) the beneficial owner, directly
or indirectly, of securities of the Corporation representing 40% or more of the
combined voting power of the Corporation’s then outstanding voting securities.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.
“organization” shall have the meaning ascribed to such term in Section 1.002 of
the TBOC.
“person” shall have the meaning ascribed to such term in Sections 13(d) and
14(d) of the Exchange Act.
“Proceeding” means any threatened, pending or completed action, suit,
arbitration, investigation, inquiry, alternative dispute resolution mechanism,
administrative or legislative hearing or any other proceeding (including any
securities laws action, suit, arbitration, alternative dispute resolution
mechanism, hearing or procedure) whether civil, criminal, administrative,
arbitrative or investigative and whether or not based upon events occurring, or
actions taken, before


- 3 -

--------------------------------------------------------------------------------





the date hereof (except one initiated by Indemnitee pursuant to Section 4.4 to
enforce Indemnitee’s rights under this Agreement), and any appeal in or related
to any such action, suit, arbitration, investigation, alternative dispute
resolution mechanism, hearing or other proceeding and any inquiry or
investigation (including discovery), whether conducted by or in the right of the
Corporation or any other person, that Indemnitee in good faith believes could
lead to any such action, suit, arbitration, alternative dispute resolution
mechanism, hearing or other proceeding or appeal thereof.
“Subsidiary” means, with respect to any person, any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by that person.
“TBOC” means the Texas Business Organizations Code and any successor statute
thereto, as either of them may from time to time be amended.
ARTICLE II
SERVICES BY INDEMNITEE
Indemnitee is serving as a director or executive officer of the Corporation.
Indemnitee may from time to time also agree to serve, as the Corporation may
request from time to time, in another capacity for the Corporation (including an
officer position or another director position) or as a director, controlling
person, officer, partner, member, venturer, proprietor, trustee, employee,
administrator, agent, fiduciary or similar functionary of another enterprise,
another organization or an employee benefit plan in which the Corporation has an
interest. Indemnitee and the Corporation each acknowledge that they have entered
into this Agreement as a means of inducing Indemnitee to serve, or continue to
serve, the Corporation in such capacities. Indemnitee may at any time and for
any reason resign from such position or positions (subject to any other
contractual obligation or any obligation imposed by operation of law). The
Corporation shall have no obligation under this Agreement to continue Indemnitee
in any such position or positions.
ARTICLE III
INDEMNIFICATION
Section 3.1.    General. The Corporation shall indemnify, and advance Expenses
to, Indemnitee in connection with anything done or not done by Indemnitee in, or
by reason of any event or occurrence related to (or arising in part out of),
Indemnitee’s Corporate Status to the fullest extent permitted by applicable law
in effect on the date hereof and to such greater extent as applicable law may
hereafter from time to time permit. The rights of Indemnitee provided under the
preceding sentence shall include, but shall not be limited to, the right to be
indemnified and to have Expenses advanced in all Proceedings to the fullest
extent permitted by the TBOC. The provisions set forth in this Agreement are
provided in addition to and as a means of furtherance and implementation of, and
not in limitation of, the obligations expressed in this Article III. No
requirement, condition to or limitation of any right to indemnification under
this Article III, or to advancement of Expenses under Articles III and IV shall
in any way limit the rights of Indemnitee under Section 8.3.
Section 3.2.    Additional Indemnity of the Corporation. Indemnitee shall be
entitled to indemnification pursuant to this Section 3.2 if, by reason of
anything done or not done by


- 4 -

--------------------------------------------------------------------------------





Indemnitee in, or by reason of any event or occurrence related to (or arising in
part out of), Indemnitee’s Corporate Status, Indemnitee is, was or becomes, or
is threatened to be made, a party to any Proceeding (except to the extent
limited by Section 3.3 and Section 8.16). Pursuant to this Section 3.2,
Indemnitee shall be indemnified against any and all Expenses, losses, claims,
damages, liabilities, judgments, penalties (including excise or similar taxes),
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of any such
Expenses, losses, claims, damages, liabilities, judgments, penalties (including
excise or similar taxes), fines and amounts paid in settlement), joint or
several, actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any Claim, issue or matter therein
if (a) Indemnitee conducted himself or herself in good faith, (b) Indemnitee
reasonably believed: (i) in the case of conduct in Indemnitee’s official
capacity, that Indemnitee’s conduct was in the Corporation’s best interest and
(ii) in all other cases, that Indemnitee’s conduct was at least not opposed to
the Corporation’s best interests, and (c) in the case of any criminal
Proceeding, Indemnitee had no reasonable cause to believe Indemnitee’s conduct
was unlawful. Nothing in this Section 3.2 shall limit the benefits of
Section 3.1, Section 4.3 or any other Section hereunder.
Section 3.3.    Limitation on Indemnity. The Indemnification otherwise available
to an Indemnitee under Section 3.2 shall be limited to the extent set forth in
this Section 3.3 if such limitation is required by applicable law, including any
limitation required in the event that an Indemnitee is found liable to the
Corporation or is found liable on the basis that personal benefit was improperly
received by the Indemnitee whether or not the benefit resulted from an action
taken in Indemnitee’s official capacity, in which case of being found liable (a)
the Indemnitee shall, with respect to the Claim in the Proceeding in which such
finding is made, be indemnified only against reasonable Expenses actually
incurred by Indemnitee in connection with that Claim and (b) such
indemnification will not include judgments, arbitration awards, penalties, fines
or excise or similar taxes. Notwithstanding the foregoing, no indemnification
against such Expenses shall be made in respect of any Claim in such Proceeding
as to which Indemnitee shall have been adjudged to be liable for (i) willful or
intentional misconduct in the performance of Indemnitee’s duty to the
Corporation, (ii) breach of Indemnitee’s duty of loyalty owed to the Corporation
or (iii) an act or omission not committed in good faith that constitutes a
breach of a duty owed by Indemnitee to the Corporation; provided, however, that,
if applicable law so permits, indemnification against such Expenses shall
nevertheless be made by the Corporation in such event if and only to the extent
that the court (or an arbitrator, if Indemnitee elects to seek arbitration
pursuant to Section 6.1) in which such Proceeding shall have been brought or is
pending shall determine.
ARTICLE IV
EXPENSES
Section 4.1.    Expenses of a Party Who Is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
in connection with any Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status and in which Indemnitee is successful, on the
merits or otherwise, and no determination as to whether Indemnitee has satisfied
any applicable standard of conduct under applicable law that is a legally
required condition to


- 5 -

--------------------------------------------------------------------------------





indemnification of Indemnitee under this Agreement shall be required. In the
event that Indemnitee is not wholly successful, on the merits or otherwise, in
such Proceeding but is successful, on the merits or otherwise, as to any Claim
or issue in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf relating to each such Claim or issue. For purposes of this Section 4.1
and without limitation, the termination of a Claim in such Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such Claim.
Section 4.2.    Expenses of a Witness. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness or otherwise participates in any Proceeding at a
time when Indemnitee is not named a defendant or respondent in the Proceeding,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.
Section 4.3.    Advancement of Expenses. The Corporation shall pay all Expenses
reasonably incurred by, or in the case of retainers to be incurred by, or on
behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses reasonably incurred by Indemnitee and previously paid by Indemnitee) in
connection with any Claim or any Proceeding to which Indemnitee was, is or is
threatened to be made a party by reason of Indemnitee’s Corporate Status
(including any amount actually paid in settlement of such Claim or Proceeding),
whether brought by the Corporation or otherwise, in advance of the final
disposition of the Proceeding and without making any determination respecting
entitlement to indemnification pursuant to Article V (and shall continue to pay
such Expenses after such determination and until it shall ultimately be
determined (in a final adjudication by a court from which there is no further
right of appeal or in a final adjudication of an arbitration pursuant to
Section 6.1 if Indemnitee elects to seek such arbitration) that Indemnitee is
not entitled to be indemnified by the Corporation against such Expenses) within
10 days after the receipt by the Corporation of a written request from
Indemnitee requesting such payment or payments from time to time, whether prior
to or after final disposition of such Claim or Proceeding. Any such payment by
the Corporation is referred to in this Agreement as an “Expense Advance.” Any
dispute as to the reasonableness of the incurrence of any Expense shall not
delay an Expense Advance by the Corporation, and the Corporation agrees that any
such dispute shall be resolved only upon the disposition or conclusion of the
underlying Claim or Proceeding against Indemnitee. Prior to any payment being
made by the Corporation, Indemnitee shall, to the extent required by applicable
law, provide the Corporation with any required affirmation of Indemnitee’s good
faith belief that Indemnitee has met any applicable standard of conduct.
Indemnitee hereby undertakes and agrees that Indemnitee will reimburse and repay
the Corporation without interest for any Expense Advances to the extent that it
shall ultimately be determined (in a final adjudication by a court from which
there is no further right of appeal or in a final adjudication of an arbitration
pursuant to Section 6.1 if Indemnitee elects to seek such arbitration) that
Indemnitee is not entitled to be indemnified by the Corporation against such
Expenses. Indemnitee shall not be required to provide collateral or otherwise
secure the undertaking and agreement described in the prior sentence. The
Corporation shall make all advances pursuant to this Section 4.3 without regard
to the financial ability of Indemnitee to make repayment and without regard to
the prospect of whether Indemnitee may ultimately be found to be entitled to
indemnification under the provisions of this Agreement.


- 6 -

--------------------------------------------------------------------------------





Section 4.4.    Indemnification for Expenses in Enforcing Rights. To the fullest
extent permitted by applicable law, the Corporation shall indemnify Indemnitee
against any and all costs and expenses (of the types described in the definition
of Expenses in Article I) and, if requested by Indemnitee, shall (within 10 days
of that request) advance those costs and expenses to Indemnitee, that are
actually and reasonably incurred by Indemnitee in connection with any pending or
threatened claim asserted against, or pending or threatened action brought by,
Indemnitee for (a) indemnification, contribution, self-insurance or an Expense
Advance by the Corporation under this Agreement or any other agreement or
provision of the Articles of Incorporation of the Corporation (as amended from
time to time and including each statement respecting any class or series of
preferred stock of the Corporation which has been filed by the Corporation in
accordance with the provisions of Article 2.13 of the Texas Business Corporation
Act, Section 21.156 of the TBOC or any provisions, the “Articles of
Incorporation”) or the Bylaws now or hereafter in effect relating to any Claim
or any Proceeding to which Indemnitee is a party by reason of Indemnitee’s
Corporate Status, (b) recovery under any directors’ and officers’ liability
insurance policies maintained by the Corporation, or (c) enforcement of, claims
for breaches of or interpretation of any provision of this Agreement, in each of
the foregoing situations regardless of whether Indemnitee ultimately is
determined to be entitled to that indemnification, expense payment (whether as
an advance or reimbursement), insurance recovery, enforcement, or damage claim,
as the case may be and regardless of whether the nature of the proceeding with
respect to such matters is judicial, by arbitration, or otherwise. Indemnitee
shall be required to reimburse the Corporation in the event that a final
judicial determination is made that such action brought by Indemnitee was
frivolous or not made in good faith.
Section 4.5.    Partial Indemnity. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties (including excise or similar taxes),
and amounts paid in settlement of a Claim or Proceeding but not, however, for
all of the amount thereof, the Corporation shall nevertheless, to the fullest
extent permitted by applicable law, indemnify Indemnitee for the portion thereof
to which Indemnitee is entitled.
Section 4.6.    Defense of Claims. Except for any Claim asserted by or in the
right of the Corporation (as to which Indemnitee shall be entitled to
exclusively control the defense), the Corporation shall be entitled to
participate in the defense of any Claim or Proceeding or to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee. The Corporation’s
participation in the defense of any Claim or Proceeding of which the Corporation
has not assumed the defense will not in any manner affect the rights of
Indemnitee under this Agreement, including Indemnitee’s right to control the
defense of such Claims or Proceedings. With respect to the period (if any)
commencing at the time at which the Corporation notifies Indemnitee that the
Corporation has assumed the defense of any Claim or Proceeding and continuing
for so long as the Corporation shall be using its reasonable best efforts to
provide an effective defense of such Claim or Proceeding, the Corporation shall
have the right to control the defense of such Claim or Proceeding and shall have
no obligation under this Agreement in respect of any attorneys’ or experts’ fees
or expenses or any other costs or expenses paid or incurred by Indemnitee in
connection with defending such Claim or Proceeding (other than such costs and
expenses paid or incurred by Indemnitee in connection with any cooperation in
the Corporation’s defense of such Claim or Proceeding or other


- 7 -

--------------------------------------------------------------------------------





action undertaken by Indemnitee at the request of the Corporation or with the
consent of the Corporation (which consent shall not be unreasonably withheld,
conditioned or delayed)); provided that if Indemnitee believes, after
consultation with counsel selected by Indemnitee, that (a) the use of counsel
chosen by the Corporation to represent Indemnitee would present such counsel
with an actual or potential conflict, (b) the named parties in any such Claim or
Proceeding (including any impeded parties) include both the Corporation and
Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Corporation, or (c) any such representation by such counsel
would be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain and use the services of
separate counsel (but not more than one law firm plus, if applicable, local
counsel in respect of any particular Claim or Proceeding) at the Corporation’s
expense. Nothing in this Agreement shall limit Indemnitee’s right to retain or
use Indemnitee’s own counsel at Indemnitee’s own expense in connection with any
Claim or Proceeding; provided that in all events Indemnitee shall not
unreasonably interfere with the conduct of the defense by the Corporation of any
Claim or Proceeding that the Corporation shall have assumed and of which the
Corporation shall be using its reasonable best efforts to provide an effective
defense. The Corporation shall not be liable to Indemnitee under this Agreement
for any amounts paid in settlement of any threatened or pending Claim or
Proceeding effected without the Corporation’s prior written consent.
ARTICLE V
PROCEDURE FOR DETERMINATION OF ENTITLEMENT
TO INDEMNIFICATION
Section 5.1.    Request by Indemnitee. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Corporation a written request for
indemnification containing a brief description of any matter for which
indemnification is then sought under this Agreement, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and that the Corporation may reasonably require to determine whether
and to what extent Indemnitee is entitled to indemnification. The request shall
be given in accordance with the notice provisions of Section 8.12. The Secretary
or an Assistant Secretary of the Corporation shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification. If, at the time of the receipt of such request,
the Corporation has directors’ and officers’ liability insurance in effect under
which coverage for any Claim or Expense, loss or liability reasonably relating
to the matter described in such request is potentially available, the
Corporation shall give prompt written notice of such Claim or Expense, loss or
liability to the applicable insurers in accordance with the procedures set forth
in the applicable policies. The Corporation shall provide to Indemnitee a copy
of such notice delivered to the applicable insurers and copies of all subsequent
correspondence between the Corporation and such insurers regarding such Claim or
Expense, loss or liability, in each case substantially concurrent with the
delivery or receipt thereof by the Corporation. If requested by Indemnitee, the
Corporation shall use its reasonable best efforts, at the Corporation’s expense,
to enforce on behalf of and for the benefit of Indemnitee all rights (including
rights to receive payment) that may exist under the applicable policies of
insurance in relation to such Claim or Expense, loss or liability.


- 8 -

--------------------------------------------------------------------------------





Section 5.2.    Determination of Request. Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 5.1, a determination,
if required by applicable law, with respect to whether Indemnitee is permitted
under applicable law to be indemnified shall be made in accordance with the
terms of Section 5.4, in the specific case as follows:
(a)     if a Change in Control shall have occurred, by Independent Counsel
(selected in accordance with Section 5.3) in a written opinion to the Board and
Indemnitee, unless Indemnitee shall request that such determination be made by
the Board, or a committee of the Board, in which case by the person or persons
specified in Indemnitee’s request and in the manner provided for in clause (i)
or (ii) (as applicable) of paragraph (b) below; or
(b)     if a Change in Control shall not have occurred, by the manner determined
by the Board from among the following choices (subject, in the case of clause
(iv), to the agreement of Indemnitee):
(i)     by the Board by a majority vote of the Disinterested and Independent
Directors, regardless of whether the Disinterested and Independent Directors
constitute a quorum of the Board, or
(ii)     by a majority vote of a committee of the Board, if (A) the committee is
designated by a majority vote of the Disinterested and Independent Directors,
regardless of whether the Disinterested and Independent Directors constitute a
quorum of the Board, and (B) the committee consists solely of one or more
Disinterested and Independent Directors, or
(iii)     by Independent Counsel selected by the Board or a committee of the
Board by a vote as set forth in clauses (i) or (ii) of this paragraph (b), or if
such vote is not obtainable and such a committee cannot be established, by a
majority vote of all directors of the Board (unless such a procedure is not
permitted by applicable law), or
(iv)     if Indemnitee and the Corporation agree, by the shareholders of the
Corporation in a vote that excludes the shares beneficially owned by directors
who are not Disinterested and Independent Directors.
If it is so determined that Indemnitee is permitted to be indemnified under
applicable law, payment to Indemnitee shall be made within 10 days after such
determination. Nothing contained in this Agreement shall require that any
determination be made under this Section 5.2 prior to the disposition or
conclusion of a Claim or Proceeding against Indemnitee; provided, however, that
Expense Advances shall continue to be made by the Corporation pursuant to, and
to the extent required by, the provisions of Article IV. Indemnitee shall
cooperate with the person or persons making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person
or persons upon reasonable advance request any documentation or information that
is not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the


- 9 -

--------------------------------------------------------------------------------





person or persons making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Corporation shall indemnify and hold harmless
Indemnitee therefrom.
Section 5.3.    Independent Counsel. If a Change in Control shall not have
occurred and the determination of whether Indemnitee is permitted to be
indemnified under applicable law is to be made by Independent Counsel, the
Corporation shall give written notice to Indemnitee, within 10 days after
receipt by the Corporation of Indemnitee’s request for indemnification,
specifying the identity and address of the Independent Counsel selected in
accordance with Section 5.2(b)(iii). If a Change in Control shall have occurred
and the determination of whether Indemnitee is permitted to be indemnified under
applicable law is to be made by Independent Counsel, the Independent Counsel
shall be selected by Indemnitee (unless such a procedure is not permitted by
applicable law), and Indemnitee shall give written notice to the Corporation,
within 10 days after submission of Indemnitee’s request for indemnification,
specifying the identity and address of the Independent Counsel so
selected; provided, however, that if such a procedure is not permitted by
applicable law, then Indemnitee shall have the right to request that such
selection be made by the Board by a vote as set forth in Section 5.2(b)(i) or by
a committee of the Board by a vote as set forth in Section 5.2(b)(ii), and the
selection shall be made in such manner, in which event the Corporation shall
give written notice to Indemnitee, within 10 days after receipt of Indemnitee’s
request for the Board or a committee of the Board to make such selection,
specifying the identity and address of the Independent Counsel so selected;
and provided, further, that if Indemnitee is permitted by applicable law to
select the Independent Counsel but nevertheless shall request that such
selection be made by the Board by a vote as set forth in Section 5.2(b)(i) or by
a committee of the Board by a vote as set forth in Section 5.2(b)(ii), the
selection shall be made in such manner, in which event the Corporation shall
give written notice to Indemnitee, within 10 days after receipt of Indemnitee’s
request for the Board or a committee of the Board to make such selection,
specifying the identity and address of the Independent Counsel so selected. In
any such event, (i) such notice to Indemnitee or the Corporation, as the case
may be, shall be accompanied by a written affirmation of the Independent Counsel
so selected that it satisfies the requirements of the definition of “Independent
Counsel” as set forth in Article I and that it agrees to serve in such capacity
and (ii) Indemnitee or the Corporation, as the case may be, may, within seven
days after such written notice of selection shall have been given, deliver to
the Corporation or to Indemnitee, as the case may be, a written objection to
such selection. Any objection to the selection of Independent Counsel pursuant
to this Section 5.3 may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of the definition of
“Independent Counsel” as set forth in Article I, and the objection shall set
forth with particularity the factual basis of such assertion. If such written
objection is timely made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court of competent jurisdiction or, if
Indemnitee selects arbitration pursuant to Section 6.1, an arbitrator pursuant
to such arbitration (such court or arbitrator being referred to herein as the
“Court”) has determined that such objection is without merit. In the event of a
timely written objection to a choice of Independent Counsel, the party
originally selecting the Independent Counsel shall have seven days to make an
alternate selection of Independent Counsel and to give written notice of such
selection to the other party, after which time such other party shall have five
days to make a written objection to such alternate selection. If, within 30 days
after submission of Indemnitee’s request for indemnification pursuant to Section
5.1, no Independent


- 10 -

--------------------------------------------------------------------------------





Counsel shall have been selected and not objected to, either the Corporation or
Indemnitee may petition the Court for resolution of any objection that shall
have been made by the Corporation or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Independent Counsel under Section 5.2. The
Corporation shall pay any and all fees and expenses reasonably incurred by such
Independent Counsel in connection with acting pursuant to Section 5.2, and the
Corporation shall pay all fees and expenses reasonably incurred incident to the
procedures of this Section 5.3, regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 6.1, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
Section 5.4.    Presumptions and Effect of Certain Proceedings.
(a)    Without limiting the generality of any other provision hereof, in making
a determination of whether Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims or Proceedings, or in defense of any
issue or matter therein, the Corporation acknowledges that a resolution,
disposition or outcome short of dismissal or final judgment, including outcomes
that permit Indemnitee to avoid expense, delay, embarrassment, injury to
reputation, distraction, disruption or uncertainty, may constitute such success.
In the event that any Claim or Proceeding or issue or matter therein is resolved
or disposed of in any manner other than by adverse judgment against Indemnitee
(including any resolution or disposition thereof by means of settlement with or
without payment of money or other consideration), it shall be presumed that
Indemnitee has been successful on the merits or otherwise in defense of such
Claim or Proceeding or issue or matter therein. The Corporation may overcome
such presumption only by its adducing clear and convincing evidence to the
contrary.
(b)    Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request to the Corporation for indemnification
under Section 5.1, and the Corporation shall have the burden of proof in
overcoming that presumption in reaching a determination contrary to that
presumption. Such presumption shall be used by Independent Counsel (or such
other person or persons determining entitlement to indemnification) as a basis
for a determination of entitlement to indemnification unless the presumption is
overcome by the Corporation’s providing information sufficient to overcome such
presumption by clear and convincing evidence or unless the investigation, review
and analysis of Independent Counsel (or such other person or persons) convinces
Independent Counsel (or such other person or persons) by clear and convincing
evidence that the presumption should not apply.
(c)    If the person or persons empowered or selected under Article V of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within 60 days after receipt by the Corporation of
the request by Indemnitee therefor, the determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification; provided, however, that such 60-day period


- 11 -

--------------------------------------------------------------------------------





may be extended for a reasonable time, not to exceed an additional 30 days, if
the person making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating to such determination;
and provided, further, that the 60-day limitation set forth in this
Section 5.4(c) shall not apply and such period shall be extended as necessary
(i) if within 30 days after receipt by the Corporation of the request for
indemnification under Section 5.1 Indemnitee and the Corporation have agreed,
and the Board has resolved, to submit such determination to the shareholders of
the Corporation pursuant to Section 5.2(b)(iv) for their consideration at an
annual meeting of shareholders to be held within 90 days after such agreement
and such determination is made thereat, or a special meeting of shareholders is
called within 30 days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 days after having
been so called and such determination is made thereat, or (ii) if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 5.2(a) of this Agreement, in which case the
applicable period shall be as set forth in Section 6.1(c). Notwithstanding any
other provision in this Agreement to the contrary, no determination as to
entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of any Claim.
(d)    The termination of any Proceeding or of any Claim, issue or matter by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) by itself adversely
affect the rights of Indemnitee to indemnification or create a presumption that
Indemnitee failed to meet any particular standard of conduct, that Indemnitee
had any particular belief or that a court has determined that indemnification is
not permitted by applicable law. Indemnitee shall be deemed to have been found
liable in respect of any Proceeding or Claim, issue or matter only after
Indemnitee shall have been so adjudged by the Court after exhaustion of all
appeals therefrom.
(e)    For purposes of this Agreement, and without creating any presumption as
to a lack of good faith if the following circumstances do not exist, Indemnitee
shall be deemed to have acted in good faith if Indemnitee’s actions or omissions
to act are in good faith reliance, and with ordinary care, upon the records of
the Corporation or upon information, opinions, reports or statements, including
financial statements and other financial data, furnished to Indemnitee and
prepared or presented by the officers or employees of the Corporation or any of
its Subsidiaries in the course of their duties, or by committees of the Board or
by any other person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Corporation.
ARTICLE VI
CERTAIN REMEDIES OF INDEMNITEE
Section 6.1.    Indemnitee Entitled to Adjudication in an Appropriate Court. In
the event (a) a determination is made pursuant to Article V that Indemnitee is
not entitled to indemnification under this Agreement; (b) there has been any
failure by the Corporation to make


- 12 -

--------------------------------------------------------------------------------





timely payment or advancement of any amounts due hereunder (including any
Expense Advances); or (c) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 5.2 and such determination
shall not have been made and delivered in a written opinion within 90 days after
the latest of (i) such Independent Counsel’s being appointed, (ii) the
overruling by the Court of objections to such counsel’s selection or
(iii) expiration of all periods for the Corporation or Indemnitee to object to
such counsel’s selection, Indemnitee shall be entitled to commence an action
seeking an adjudication in the Court of Indemnitee’s entitlement to such
indemnification or advancements due hereunder, including Expense Advances.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
arbitration rules of the American Arbitration Association. Indemnitee shall
commence such action seeking an adjudication or an award in arbitration within
180 days following the date on which Indemnitee first has the right to commence
such action pursuant to this Section 6.1, or such right shall expire. The
Corporation agrees not to oppose Indemnitee’s right to seek any such
adjudication or award in arbitration and it shall continue to pay Expense
Advances pursuant to Section 4.3 until it shall ultimately be determined (in a
final adjudication by a Court from which there is no further right of appeal or
in a final adjudication of an arbitration pursuant to this Section 6.1 if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Corporation against such Expenses.
Section 6.2.    Adverse Determination Not to Affect any Judicial Proceeding. In
the event that a determination shall have been made pursuant to Article V that
Indemnitee is not entitled to indemnification under this Agreement, any judicial
proceeding or arbitration commenced pursuant to this Agreement shall be
conducted in all respects as a de novo trial or arbitration on the merits, and
Indemnitee shall not be prejudiced by reason of such initial adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Agreement, Indemnitee shall be presumed to be entitled to indemnification
or advancement of Expenses, as the case may be, under this Agreement and the
Corporation shall have the burden of proof in overcoming such presumption and to
show by clear and convincing evidence that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
Section 6.3.    Corporation Bound by Determination Favorable to Indemnitee in
any Judicial Proceeding or Arbitration. If a determination shall have been made
or deemed to have been made pursuant to Article V that Indemnitee is entitled to
indemnification, the Corporation shall irrevocably be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Article VI and shall be precluded from asserting that such determination
has not been made or that the procedure by which such determination was made is
not valid, binding and enforceable.
Section 6.4.    Corporation Bound by the Agreement. The Corporation shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Article VI that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
Court or before any such arbitrator that the Corporation is bound by all the
provisions of this Agreement.


- 13 -

--------------------------------------------------------------------------------





ARTICLE VII
CONTRIBUTION
Section 7.1.    Contribution Payment. To the extent the indemnification provided
for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, then at the
option of Indemnitee, in the event Indemnitee was, is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of anything done or not
done by Indemnitee in, or by reason of any event or occurrence related to (or
arising in part out of), Indemnitee’s Corporate Status, the Corporation, in lieu
of indemnifying Indemnitee, shall contribute to the amount of any and all
Expenses, losses, claims, damages, liabilities, judgments, penalties (including
excise or similar taxes), fines or amounts assessed against or incurred or paid
by Indemnitee on account of such Proceeding and any and all amounts paid in
settlement of that Proceeding (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
losses, claims, damages, liabilities, judgments, penalties (including excise or
similar taxes), fines or amounts paid in settlement) for which such
indemnification is not permitted (the “Contribution Amounts”), in such
proportion as is appropriate to reflect the relative fault with respect to the
subject matter of the Proceeding giving rise to the Contribution Amounts of
Indemnitee, on the one hand, and of the Corporation and any and all other
parties (including officers and directors of the Corporation other than
Indemnitee) who may be at fault with respect to such matter (collectively,
including the Corporation, the “Third Parties”) on the other hand.
Section 7.2.    Relative Fault. The relative fault of the Third Parties and
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the Court or other governmental agency assessing the
Contribution Amounts or (ii) to the extent such Court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party that makes a determination under Article V) after giving effect to,
among other things, the relative intent, knowledge, access to information,
opportunity to prevent or correct the subject matter of the Proceedings and
other relevant equitable considerations of each party. The Corporation and
Indemnitee agree that it would not be just and equitable if contribution
pursuant to this Section 7.2 were determined by pro rata allocation or by any
other method of allocation that does take account of the equitable
considerations referred to in this Section 7.2.
ARTICLE VIII
MISCELLANEOUS
Section 8.1.    Non-Exclusivity. The rights of Indemnitee to receive
indemnification and advancement of Expenses under this Agreement shall be in
addition to, and shall not be deemed exclusive of, any other rights to which
Indemnitee may at any time be entitled under the TBOC or other applicable law,
the Articles of Incorporation or the Bylaws, any other agreement (including,
without limitation, employment agreements), vote of shareholders or a resolution
of directors, or otherwise (collectively, “Other Indemnity Provisions”);
provided, however, that (a) to the extent that Indemnitee otherwise would have
any greater right to indemnification under any Other Indemnity Provision,
Indemnitee will be deemed to have such greater right hereunder and (b) to the
extent that any change is made to any Other Indemnity Provision which permits
any greater


- 14 -

--------------------------------------------------------------------------------





right to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder.
No amendment or alteration of the Articles of Incorporation or Bylaws or any
provision thereof shall adversely affect Indemnitee’s rights hereunder. Without
limiting the generality of the foregoing provisions, to the extent that there is
a change in the TBOC or other applicable law (whether by statute or judicial
decision) that allows greater indemnification by agreement than would be
afforded currently under the Articles of Incorporation or the Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
virtue of this Agreement the greater benefit so afforded by such change. Any
amendment, alteration or repeal of the TBOC that adversely affects any right of
Indemnitee shall be prospective only and shall not limit or eliminate any such
right with respect to any Proceeding involving any occurrence or alleged
occurrence of any action or omission to act that took place before such
amendment or repeal.
Section 8.2.    Insurance and Subrogation.
(a)    To the extent that the Corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Corporation or for individuals serving at the
request of the Corporation as directors, controlling persons, officers,
partners, members, venturers, proprietors, trustees, employees, administrators,
agents, fiduciaries or similar functionaries of another enterprise, another
organization or an employee benefit plan, Indemnitee shall be covered by such
policy or policies as a named or described insured in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee, agent or fiduciary under such policy or policies.
(b)    In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights, provided that all Expenses relating to such action shall be borne
by the Corporation.
(c)    The Corporation shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under the Articles of
Incorporation or the Bylaws or any insurance policy, contract, agreement or
otherwise.
Section 8.3.    Self-Insurance of the Corporation. The parties hereto recognize
that the Corporation may, but is not required to, procure or maintain insurance
or other similar arrangements, at its expense, to protect itself and any person,
including Indemnitee, who is or was a director, officer, employee, agent or
fiduciary of the Corporation or who is or was serving at the request of the
Corporation as a director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise against any
expense, liability or loss asserted against or incurred by such person, in such
a capacity or arising out of the person’s status as such a person, whether or
not the Corporation would have the power to indemnify such person against such
expense or liability.


- 15 -

--------------------------------------------------------------------------------





In considering the cost and availability of such insurance, the Corporation,
(through the exercise of the business judgment of its directors and officers)
may, from time to time, purchase insurance which provides for any and all of
(i) deductibles, (ii) limits on payments required to be made by the insurer or
(iii) coverage exclusions and/or coverage which may not be as comprehensive as
that which might otherwise be available to the Corporation but which otherwise
available insurance the officers or directors of the Corporation determine is
inadvisable for the Corporation to purchase given the cost involved. The
purchase of insurance with deductibles, limits on payments and coverage
exclusions will be deemed to be in the best interest of the Corporation but may
not be in the best interest of Indemnitee. As to the Corporation, purchasing
insurance with deductibles, limits on payments and coverage exclusions is
similar to the Corporation’s practice of self-insurance in other areas. In order
to protect Indemnitee who would otherwise be more fully or entirely covered
under such policies, the Corporation shall indemnify and hold Indemnitee
harmless to the extent (i) of such deductibles, (ii) of amounts exceeding
payments required to be made by an insurer or (iii) of coverage under policies
of officer’s and director’s liability insurance that are available, were
available or which became available to the Corporation or which are generally
available to companies comparable to the Corporation but which the officers or
directors of the Corporation determine is inadvisable for the Corporation to
purchase, given the cost involved. The obligation of the Corporation in the
preceding sentence shall be without regard to whether the Corporation would
otherwise be entitled to indemnify such officer or director under the other
provisions of this Agreement, or under any law, agreement, vote of shareholders
or directors or other arrangement. Notwithstanding the foregoing provisions of
this Section 8.3, the Indemnitee shall not be entitled to indemnification for
the results of Indemnitee’s conduct that is intentionally adverse to the
interests of the Corporation. Without limiting the generality of any provision
of this Agreement, the procedures in Article V hereof shall, to the extent
applicable, be used for determining entitlement to indemnification under this
Section 8.3. This Agreement is authorized by Section 8.151 of the TBOC, and
further is intended to establish an arrangement of self-insurance pursuant to
that section.
Section 8.4.    Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of a Proceeding or Claim without the Corporation’s prior written
consent. The Corporation shall not, without the prior written consent of
Indemnitee, settle or effect any settlement of any threatened or pending Claim
or Proceeding to which Indemnitee is, or could have been, a party (a) in any
manner that would impose any fine, Expense, limitation or other obligation on
Indemnitee, or disparage Indemnitee or contain an admission of wrongdoing by
Indemnitee, or (b) unless such settlement solely involves the payment of money
and includes a complete and unconditional release of Indemnitee from all
liability on any claims that are the subject matter of such Claim or Proceeding.
Neither the Corporation nor Indemnitee shall unreasonably withhold, condition or
delay its consent to any proposed settlement; provided that Indemnitee may
refuse to consent to a proposed settlement that (i) would in any manner impose
any fine, Expense, limitation or other obligation on Indemnitee, or disparage
Indemnitee or contain an admission of wrongdoing by Indemnitee, or (ii) does not
provide a complete and unconditional release of Indemnitee.
Section 8.5.    Exculpation of Directors. If Indemnitee is or was a director of
the Corporation, Indemnitee shall not in that capacity be liable to the
Corporation or its shareholders for monetary damages for an act or omission in
Indemnitee’s capacity as a director, except that


- 16 -

--------------------------------------------------------------------------------





Indemnitee’s liability shall not be eliminated or limited for: (a) a breach of
Indemnitee’s duty of loyalty to the Corporation or its shareholders; (b) an act
or omission not in good faith that constitutes a breach of duty of the director
to the Corporation or an act or omission that involves intentional misconduct or
a knowing violation of the law; (c) a transaction from which Indemnitee received
an improper benefit, whether or not the benefit resulted from an action taken
within the scope of Indemnitee’s office; or (d) an act or omission for which the
liability of Indemnitee is expressly provided for by statute.
Section 8.6.    Duration of Agreement. This Agreement shall continue for so long
as Indemnitee serves as a director of the Corporation or, at the request of the
Corporation, as a director, controlling person, officer, partner, member,
venturer, proprietor, trustee, employee, administrator, agent, fiduciary or
similar functionary of another enterprise, another organization or an employee
benefit plan, and thereafter shall survive until and terminate upon the later to
occur of: (a) the expiration of 20 years after the latest date that Indemnitee
shall have ceased to serve in any such capacity; (b) the final termination of
all pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Article V relating thereto; or (c) the
expiration of all statutes of limitation applicable to possible Claims or
Proceedings arising out of Indemnitee’s Corporate Status.
Section 8.7.    Notice by Each Party. Indemnitee shall promptly notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document or communication relating
to any Proceeding or Claim for which Indemnitee may be entitled to
indemnification or advancement of Expenses hereunder; provided, however, that
any failure of Indemnitee to so notify the Corporation shall not relieve the
Corporation from any liability, and shall not adversely affect Indemnitee’s
rights, under this Agreement unless, and only to the extent that, (a) the
Corporation did not otherwise learn of such Proceeding or Claim and (b)(i) such
failure directly results in forfeiture by the Corporation of substantial
defenses, rights or insurance coverage or (ii) the Corporation shall have been
materially prejudiced as a direct result of such failure. The Corporation shall
promptly notify Indemnitee in writing as to the pendency of any Proceeding or
Claim that may involve a claim against Indemnitee for which Indemnitee may be
entitled to indemnification or advancement of Expenses hereunder.
Section 8.8.    Amendment. This Agreement may not be modified or amended except
by a written instrument executed by or on behalf of each of the parties hereto.
Section 8.9.    Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.


- 17 -

--------------------------------------------------------------------------------





Section 8.10. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby, are expressly superseded by this Agreement.
Section 8.11. Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any person or circumstance shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other persons or circumstances, and the parties
hereto agree that the part or parts of this Agreement so held to be invalid,
unenforceable or void will be deemed to have been stricken herefrom and the
remainder of this Agreement will have the same force and effectiveness as if
such part or parts had never been included herein; provided, however, that the
parties shall negotiate in good faith with respect to an equitable modification
of the provision or application thereof declared to be invalid, unenforceable or
void. Any such finding of invalidity or unenforceability shall not prevent the
enforcement of such provision in any other jurisdiction to the fullest extent
permitted by applicable law. Without limiting the generality of any other
provision hereof, if this Agreement is found to be invalid or void for any
reason, any portions of this Agreement that constitute the Original Form shall
not be in any way impaired and shall remain enforceable to the fullest extent
permitted by law.
Section 8.12. Notices. Unless otherwise expressly provided herein, any notice,
request, demand, consent, waiver, instruction, approval or other communication
or document to be given hereunder by any party to the other shall be in writing
and shall be deemed to have been duly given (a) on the date of delivery if
delivered personally or by electronic mail, upon confirmation of receipt (it
being understood that the parties agree to provide confirmation of receipt
immediately upon the receipt of any notice by electronic mail), (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. Indemnitee agrees that any notice required or permitted by this
Agreement or under the TBOC or other applicable law may be given at the address
or by means of electronic mail set forth below. Indemnitee further agrees to
notify the Corporation of any change to Indemnitee’s electronic mail addresses,
and further agrees that the provision of such notice to the Corporation shall
constitute the consent of Indemnitee to receive notice at such electronic mail
address. In the event that the Corporation is unable to deliver notice to
Indemnitee at the electronic mail address so provided by Indemnitee, Indemnitee
shall, within two business days after a request by the Corporation, provide the
Corporation with a valid electronic mail address to which Indemnitee consents to
receive notice at such electronic mail address. All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice.


- 18 -

--------------------------------------------------------------------------------





If to the Corporation:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attn: General Counsel
Email: Gerry.Morton@carrizo.com
If to Indemnitee:
___________________
or to such other address or to such other individuals as the Corporation or
Indemnitee may designate in writing.
Section 8.13. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Texas without regard to the
principles of conflict of laws.
Section 8.14. Certain Construction Rules.
(a)     The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (1) all references to days shall be deemed references
to calendar days, (2) any reference to “business day” means any day other than
Saturday, Sunday or a United States federal holiday; and (3) any reference to a
“Section” or “Article” shall be deemed to refer to a section or article of this
Agreement. The words “hereof,” “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Unless otherwise specifically
provided for herein, the term “or” shall not be deemed to be exclusive. Any
statute, rule, order or regulation defined or referred to in this Agreement or
in any agreement or instrument that is referred to in this Agreement will mean
such statute, rule, order or regulation as from time to time amended, updated,
modified, supplemented or superseded, including by succession of comparable
successor statutes, rules, orders or regulations and references to all
attachments thereto and instruments incorporated therein. Where specific
language is used to clarify by example a general statement contained herein,
such specific language will not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates. Whenever
the context may require, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa.
(b)     For purposes of this Agreement, references to “fines” shall include any
excise taxes assessed on a person with respect to any employee benefit plan;
references to “ownership,” when used in this Agreement to describe any interest
in a security, shall mean “beneficial ownership” as such term is defined in Rule
13d-3 under the Exchange Act and references to “own,” when used


- 19 -

--------------------------------------------------------------------------------





in this Agreement to describe any interest in a security, shall have the
correlative meaning; references to “to the fullest extent permitted by
applicable law” or “to the maximum extent permitted by applicable law” and
similar descriptions and terms shall also include any indemnification,
advancement of expenses, coverage or other benefits not prohibited by such law
or required by such law; references to a person “serving at the request of the
Corporation” with respect to an employee benefit plan shall include any
performance of such person’s official duties that imposes duties on, or
otherwise involves services by, such person to such employee benefit plan, its
participants or its beneficiaries; and a person who acted in good faith and in a
manner the person reasonably believed to be in the interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Corporation” with respect to
such employee benefit plan for purposes of this Agreement and the TBOC.
(c)     This Agreement is the result of negotiations; accordingly, this
Agreement shall be deemed to be the product of all the parties hereto, and no
ambiguity shall be construed in favor of or against any one of the parties
hereto.
Section 8.15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
Section 8.16. Certain Persons Not Entitled to Indemnification.
(a)    Notwithstanding any other provision of this Agreement, Indemnitee shall
not be entitled to indemnification or advancement of Expenses hereunder with
respect to any Proceeding or any Claim therein initiated by Indemnitee,
including any Proceeding against the Corporation or its directors, officers,
employees or other indemnitees and not by way of defense, except (i) for claims
or actions referenced in Section 4.4 (unless a Court determines that each of the
material assertions made by Indemnitee in such claims or actions was not made in
good faith or was frivolous), (ii) where the Corporation has joined in or the
Board has consented to the initiation of such Proceeding or (iii) as otherwise
specifically provided in Article V or Article VI.
(b)    Notwithstanding any other provision of this Agreement, the Corporation
shall not be obligated pursuant to the terms of this Agreement:
(i)    To indemnify Indemnitee if (and to the extent that) a court or
arbitration body having jurisdiction in the matter shall ultimately determine
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration pursuant to Section 6.1 if
Indemnitee elects to seek such arbitration) that such indemnification is not
lawful; or
(ii)    To indemnify Indemnitee for the payment to the Corporation of profits
pursuant to Section 16(b) of the Exchange Act, or Expenses incurred by
Indemnitee for Proceedings in connection with such payment under Section 16(b)
of the Exchange Act.
Section 8.17. Indemnification for Negligence, Gross Negligence, etc. Without
limiting the generality of any other provision hereunder, it is the express
intent of this


- 20 -

--------------------------------------------------------------------------------





Agreement that Indemnitee be indemnified and Expenses be advanced regardless of
Indemnitee’s acts of negligence, gross negligence, intentional or willful
misconduct or theories of strict liability to the extent that indemnification
and advancement of Expenses is allowed pursuant to the terms of this Agreement
and under applicable law.
Section 8.18. Mutual Acknowledgements. Both the Corporation and Indemnitee
acknowledge that in certain instances, applicable law (including applicable
federal law that may preempt or override applicable state law) or public policy
may prohibit the Corporation from indemnifying the directors of the Corporation
under this Agreement or otherwise. For example, the Corporation and Indemnitee
acknowledge that the U.S. Securities and Exchange Commission has taken the
position that indemnification of directors, officers and controlling persons of
the Corporation for liabilities arising under federal securities laws is against
public policy and, therefore, unenforceable. Indemnitee understands and
acknowledges that the Corporation has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Corporation’s right under public policy to indemnify
Indemnitee. In addition, the Corporation and Indemnitee acknowledge that federal
law prohibits indemnifications for certain violations of the Employee Retirement
Income Security Act of 1974, as amended.
Section 8.19. Enforcement. The Corporation agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of Indemnitee’s rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special and that failure of the Corporation to comply with the provisions of
this Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Corporation of its obligations
under this Agreement. The Corporation agrees not to seek, and agrees to waive
any requirement for the securing or posting of, a bond in connection with
Indemnitee’s seeking or obtaining such relief.
Section 8.20. Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives.
Section 8.21. Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Corporation or any
Subsidiary of the Corporation in respect of this Agreement against Indemnitee or
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of that cause of action,
and any claim or cause of action of the Corporation or its Subsidiaries shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within that two-year period; provided, however, that, if any shorter
period of limitations is otherwise applicable to any such cause of action, the
shorter period shall govern. This section is intended to shorten the statute of
limitations that would otherwise be applicable.


- 21 -

--------------------------------------------------------------------------------





[Signature page follows.]


- 22 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.
CARRIZO OIL & GAS, INC.
By:                        
Name:
Title:
INDEMNITEE
                        
Name:








- 23 -